MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Feb 03 2020, 8:45 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Kay A. Beehler
Terre Haute, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         February 3, 2020
Commitment of J.C.                                       Court of Appeals Case No.
                                                         19A-MH-1436
                                                         Appeal from the Knox Superior
                                                         Court
                                                         The Honorable Gara U. Lee,
                                                         Judge
                                                         Trial Court Cause No.
                                                         42D01-1905-MH-45



Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MH-1436 | February 3, 2020                  Page 1 of 8
[1]   J.C. appeals from the trial court’s order granting a petition for involuntary
                                                                                                    1
      commitment filed by Samaritan Center/LaSalle Behavioral Health

      (collectively “the Hospital”), contending that the evidence is insufficient to

      support his commitment. We affirm.


[2]   On May 12, 2019, J.C. appeared at the Hospital in an intoxicated state–his

      blood alcohol content was .298. J.C. reported to staff that he had attempted to

      kill himself prior to his arrival there but refused to be admitted as an inpatient.

      Instead, he demanded to be returned home. Dr. Michael Cantwell, the medical

      director of the inpatient psychiatric unit, gave his verbal authorization to submit

      a physician’s emergency statement recommending the detention of J.C. at the

      Hospital. The trial court then gave a verbal authorization endorsing the

      emergency detention of J.C. at the Hospital.


[3]   Next, on May 14, 2019, the Hospital filed a petition for involuntary

      commitment, alleging that J.C. suffered from a psychiatric disorder, addiction

      to narcotics or dangerous drugs, that he presented a substantial risk of harming

      himself, and had made threats of suicide. The Hospital sought a regular

      involuntary commitment.


[4]   On May 21, 2019, the trial court held a hearing about J.C.’s commitment. Dr.

      Cantwell and J.C. testified at that hearing. We will discuss the testimony in




      1
       Samaritan Center/LaSalle Behavior Health has chosen not to file an appellee’s brief in this matter.
      Additionally, the State of Indiana has filed, and this Court has accepted, a notice of non-participation.

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1436 | February 3, 2020                     Page 2 of 8
      greater detail later. At the conclusion of the hearing, the trial court found that

      J.C. suffered from alcohol dependence, was dangerous to himself, and was

      gravely disabled, each as defined by statute. The trial court ordered J.C. to

      receive rehabilitative treatment or rehabilitation and care at a state-operated

      facility. J.C. now appeals.

                                                                                   2
[5]   There has been no appellee’s brief filed in this appeal. Indiana Appellate Rule

      45(D) provides in pertinent part that an appellee’s failure to timely file an

      appellee’s brief may result in reversal of the trial court on the appellant’s

      showing of prima facie error. “When the Appellee fails to submit an answer

      brief ‘we need not undertake the burden of developing an argument on the

      [A]ppellee’s behalf.’” Front Row Motors, LLC v. Jones, 5 N.E.3d 753, 758 (Ind.

      2014) (quoting Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind. 2006)).

      “Instead ‘we will reverse the trial court’s judgment if the appellant’s brief

      presents a case of prima facie error.’” Id. “Prima facie error in this context is

      defined as ‘at first sight, on first appearance, or on the face of it.’” Id. (quoting

      Santana v. Santana, 708 N.E.2d 886, 887 (Ind. Ct. App. 1999)).


[6]   Commitment of M.M. v. Clarian Health Partners, 826 N.E.2d 90, 96 (Ind. Ct. App.

      2005), trans. denied, states the following about appellate review of the sufficiency

      of the evidence in commitment proceedings:




      2
        The State observed in its notice of non-participation that because J.C. was never placed in a state-operated
      facility, despite the language of the court order, it has no interest in this appeal; thus, no brief was filed. The
      Hospital has not filed a brief with this Court despite its standing as appellee-petitioner.

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1436 | February 3, 2020                        Page 3 of 8
              When reviewing a challenge to sufficiency of the evidence with
              respect to commitment proceedings, we look to the evidence
              most favorable to the trial court’s decision and draw all
              reasonable inferences from that decision. We neither reweigh the
              evidence nor judge the credibility of the witnesses. If the trial
              court’s commitment order represents a conclusion that a
              reasonable person could have drawn, we will affirm the order even if
              other reasonable conclusions are possible.


      (internal citations omitted) (emphasis added).


[7]   Indiana Code section 12-26-7-1 (1992) et seq. applies to the regular commitment

      of an adult alleged to be mentally ill and either dangerous or gravely disabled,

      and whose commitment is reasonably expected to require custody, care, or

      treatment in a facility for more than ninety days. “Civil commitment is a

      significant deprivation of liberty that requires due process protections.” M.M.,
826 N.E.2d at 96. This is why Indiana Code section 12-26-2-5(e) (2007)

      requires the petitioner to prove by clear and convincing evidence that the

      individual is mentally ill and either dangerous or gravely disabled and that

      detention or commitment of that individual is appropriate.


[8]   Indiana Code section 12-7-2-53 (1992) defines “dangerous” as follows:

      “‘Dangerous,’ for purposes of IC 12-26, means a condition in which an

      individual as a result of mental illness, presents a substantial risk that the

      individual will harm the individual or others.” “Gravely disabled” is defined by

      Indiana Code section 12-7-2-96 (1992) as follows:




      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1436 | February 3, 2020   Page 4 of 8
               Gravely disabled, for purposes of IC 12-26, means a condition in
               which an individual, as a result of mental illness, is in danger of
               coming to harm because the individual:

               (1) is unable to provide for that individual’s food, clothing,
               shelter, or other essential human needs; or

               (2) has a substantial impairment or an obvious deterioration of
               that individual’s judgment, reasoning, or behavior that results in
               the individual’s inability to function independently.

[9]    Next, Indiana Code section 12-7-2-130 (2015) provides the following definition

       of mental illness:


               Mental illness means the following:

               (1) For purposes of IC 12-23-5, IC 12-24, and IC 12-26, a
               psychiatric disorder that:

               (A) substantially disturbs and individual’s thinking, feeling, or
               behavior; and

               (B) impairs the individual’s ability to function.

               The term includes intellectual disability, alcoholism, and
               addiction to narcotics or dangerous drugs.


[10]   The evidence considered in the light most favorable to the trial court’s ruling

       follows. Cantwell testified that in the past few months J.C. had been admitted

       to the Hospital five times and had twelve emergency room visits. Most if not all

       of the admissions to the Hospital were related to J.C.’s alcohol use. Cantwell

       testified that J.C.’s “[b]lood alcohol level is extremely high and he’s having a lot

       of medical complications from his alcohol dependence that have resulted in

       emergency room visits and then admissions to the medical floor.” Tr. Vol. II,

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1436 | February 3, 2020   Page 5 of 8
       pp. 4-5. J.C. was hospitalized then released for two to three days before he

       became very intoxicated and came back to the hospital talking about suicide.


[11]   Dr. Cantwell further testified that J.C. does not attend outpatient appointments.

       The Hospital has recommended that J.C. receive residential treatment, but J.C.

       refuses the recommended treatment. Cantwell testified that the only course of

       action likely to result in any improvement in his condition is inpatient

       treatment.


[12]   He went on to state that J.C.’s “psychosocial situation is not conducive to” an

       improved state of health and abstinence from alcohol. Id. at 6. Cantwell

       reported that J.C. was “basically homeless. All of his possessions are in a

       storage shed.” Id. J.C.’s specific diagnosis was alcohol dependence and he is a

       danger to himself because he becomes intoxicated, threatens suicide, and fails

       to “take care of himself medically either because he’s not capable of it, so

       currently he’s gravely disabled.” Id.


[13]   Additionally, Dr. Cantwell testified that some of J.C.’s visits to the emergency

       room of the Hospital were due to his chronic medical conditions, likely related

       to his alcohol problem.


[14]   J.C. testified that he took classes at a center to learn to abstain from drinking

       and that he no longer wished to be around people who had encouraged him to

       drink in the past. He disputed Dr. Cantwell’s testimony that all of his

       possessions were in storage by stating that his ex-wife took everything and that

       all he had was the clothes he was wearing at the hearing. J.C. further testified

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1436 | February 3, 2020   Page 6 of 8
       that he could not afford to live at one of the sober living houses, but also

       testified that someone at the Hospital had tried to find a living arrangement that

       would fall within his budget.


[15]   After hearing all of the testimony, the trial court found that J.C. needed

       something more structured and long lasting than outpatient recommendations

       and trips to the Hospital, which is not an alcohol treatment facility.


[16]   Here, the evidence most favorable to the trial court’s judgment and the

       reasonable inferences to be drawn therefrom, establish that J.C.’s alcohol

       dependence qualifies as a mental illness under the statutory definition quoted

       above. See Ind. Code § 12-7-2-130. Further, J.C. arrived at the Hospital in a

       state of extreme intoxication and has spoken about his suicidal thoughts and

       ideations. On several of those occasions, J.C. has been admitted to the

       Hospital. Other visits to the Hospital have been to address chronic health issues

       related to J.C.’s alcohol dependence. This evidence supports the trial court’s

       finding that J.C. was a danger to himself as a result of his mental illness. See
                                                                                          3
       Ind. Code § 12-7-2-53. The Hospital was not required by statute to establish

       that J.C. was both dangerous and gravely disabled, however, there is sufficient

       evidence to support both conditions. As a result of his untreated mental illness,

       J.C. was unable to provide for his clothing and shelter and admittedly had no

       possessions of his own.




       3
           Ind. Code § 12-26-7-1.


       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1436 | February 3, 2020       Page 7 of 8
[17]   Although J.C. points to his testimony that he was not suicidal at the time of the

       hearing, Dr. Cantwell testified that J.C. had been released from the Hospital for

       only two or three days before returning in an intoxicated state and talking about

       suicide. J.C.’s argument that the evidence of his drinking behavior “may have

       described only risky behavior” is contradicted by Dr. Cantwell’s testimony.


[18]   Even though a reasonable person might conclude from the evidence presented

       that J.C. was now willing to obtain the necessary treatment and to maintain

       compliance with such, at least as of the day of the hearing, the evidence to the

       contrary about his history of noncompliance and refusal of treatment options is

       sufficient to support the trial court’s order of his involuntary commitment.


[19]   Judgment affirmed.


       Vaidik, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1436 | February 3, 2020   Page 8 of 8